Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicant has timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 21 January 2022 has been entered.
Status of the Claims 
Applicant filed claims 1 – 20, 22 – 29, and 31 with the instant application according to 37 CFR § 1.114, on 21 January 2022.  In an Amendment entered with the Request for Continued Examination, Applicant amended claims 1, 2, 8 – 12, 17 – 20, 22, 28, and 31, and cancelled claims 13 – 15 and 26.  Consequently, claims 1 – 12, 17 – 20, 22 – 25, 27 – 29, and 31 are available for substantive consideration.  
Claim Objections
The objections to claims 22 – 24 set forth in the Action of 23 July 2021 are hereby withdrawn in light of Applicant’s amendment thereof.



REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 112  
The rejections pursuant to 35 U.S.C. § 112(b) set forth in the Action of 23 July 2021 are hereby withdrawn in light of Applicant’s amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 23 July 2021 are hereby withdrawn in light of Applicant’s amendment of the claims.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicant’s amendment of the claims, thus constituting a new basis of rejection.
Claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2015/0366641 A1 to Malinin, T. and A. Garg, filed 19 June 2014, and published 24 December 2015 (“Malinin ‘641”).  
It is noted that Malinin ‘614 is applied as of its publication date as a § 102(a)(1) type reference and is also applied as of its earliest effectively filed date as a 102(a)(2) type reference. The applied reference (Malinin ‘614) has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art pursuant to 35 U.S.C. § 102(a)(2). 
This rejection pursuant to 35 U.S.C. § 103 might be overcome by:  (1) a showing under 37 CFR § 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing pursuant to 37 CFR § 1.130(b) of a prior public disclosure pursuant to 35 U.S.C. § 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. § 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person, or subject to an obligation of assignment to the same person, or subject to a joint research agreement.  See, generally, MPEP § 717.02.
The Invention As Claimed 
	Applicants claim a method of making a bone graft composition, the method comprising the steps of drying a mixture of bone particles in a water, saline, or other aqueous solution in a constraining device, or under pressure, to generate a solid construct having dimensions corresponding to the constraining device within which the bone particles are constrained, wherein the bone particles comprise partially decalcified cortical bone shards or fluff having a length between about 1 mm and about 10 mm and a diameter between about 50 microns and about 500 microns, wherein the solid construct includes at least 70% by weight of the bone shards or fluff, wherein the bone shards or fluff were cut from dehydrated bone tissue comprising shafts of long bone or cortical tables of flat bones before being partially decalcified in a decalcifying solution, and wherein the bone particles including the partially decalcified bone shards or fluff were hydrated in water, saline, or other aqueous solution prior to drying in the constraining device, or under pressure, wherein the bone tissue  was dehydrated using freeze-drying, hypothermic dehydration, without freezing, or chemical dehydration, wherein 8/the bone tissue was harvested from cortical bone and dehydrated, wherein the bone shards or fluff are branched, fragmented, or both, wherein the bone particles  are at least 50% decalcified, wherein the bone particles are dehydrated following decalcification, and wherein hydrating the decalcified bone particles in water, saline, or other aqueous solution comprises rehydrating the dehydrated, decalcified bone particles, wherein drying the partially decalcified rehydrated bone particles comprises freeze-drying, wherein drying the partially decalcified rehydrated bone particles comprises drying by hypothermic dehydration, wherein the bone graft composition is configured to initiate a cellular response of host cells and reprogramming of 
The Teachings of the Cited Art 
	Malinin ‘641 discloses methods for preparing compressed, dehydrated, decalcified bone, the method comprising compressing the bone while hydrated from a first form to a second form, the bone being dried during compression (see Abstract; see also, ¶[0019]), wherein the bone graft may comprise an allograft for human implantation, the bone comprising strips of whole bone sectioned from a larger whole bone, and may comprise any desired size or shape, e.g., cross-section, angles, faces, volume, or combinations of dimensions, such as cubical, cylindrical, geometric, non-geometric, or irregular (see ¶[0020]), wherein compressing the bone includes positioning the bone in a compression device (see ¶[0021]), wherein drying the bone may comprise hypothermally dehydrating the bone (see ¶[0022]), wherein the method comprises harvesting whole bone from a donor, such as  a human (see ¶[0023]), wherein the harvested id.), wherein the bone is decalcified by contacting bone particles with a decalcifying solution, such as 1N HCl; citric acid, 5% to 20% w/v; 0.24M disodium or tetrasodium salts of EDTA in a balanced salt solution, saline, or water neutralized to a pH around 6.8 to 7.2 with NaOH, and a mixture of 5M EDTA and 5M citric acid (see ¶[0024]), wherein the bone particles of the dehydrated bone allograft, in the compressed form, are 20% to 80% decalcified, or are 50% to 60% decalcified (see ¶[0025]), wherein the bone graft is implanted at a maxillary or mandibular defect (see ¶[0026]), wherein the implant material comprises compact cancellous bone or cortical bone (see ¶[0042]), wherein the bone material is derived from a human, or otherwise is at least partially derived from human origin, prepared under various in situ or ex situ environments, including under artificial, laboratory, or human manipulated conditions (see ¶[0052]), wherein the bone may be prepared by preserving the bone by freeze drying such that the decalcification process may be continued using the freeze-dried bone at a later time (see ¶[0053]), wherein hypothermal dehydration comprises drying bone tissues in a vacuum at temperatures from 1 to 20 degrees centigrade (see ¶[0054]), wherein decalcification may be performed only to render cancellous bone soft and compressible, or to decalcify cortical bone plates, yielding a residual calcium of about 8% of the original level (see ¶[0056]), wherein extent of decalcification can be controlled by varying the concentration of an acidic decalcifying solution, or by increasing or decreasing the time the bone is ex[posed to the decalcification solution (see ¶[0057]), wherein extent of decalcification can affect the availability of bone morphogenic proteins to be released from implanted bone material in vivo (see ¶[0058]), wherein decalcification under conditions to minimize BMP loss from the see ¶[0063]), and wherein, after decalcification, the whole or sectioned bone may be cut into strips to be compressed (see ¶[0066]). 
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bone implant materials comprising compressed, dehydrated, decalcified bone by a method using strips of whole bone sectioned from a larger whole bone, the method comprising the steps of cutting the whole or sectioned bone into strips, dehydrating the bone strips, either fully or partially decalcifying the bone strips, preserving the bone strips by freeze drying such that the decalcification process may be continued using the freeze-dried bone at a later time, subsequently rehydrating the bone strips, either in the decalcification solution, or prior to contacting the decalcifying solution, compressing the rehydrated bone strips by positioning the strips in a compression device, and drying the bone strips during compression, the drying comprising hypothermally dehydrating the bone tissues in a vacuum at temperatures from 1 to 20° C, wherein the bone material comprises an allograft for human implantation, the bone material comprising particles of any desired size or shape, and wherein the implant material comprises cancellous bone or cortical bone, as taught by Malinin ‘641. 
	With respect to claims 1, 28, and 29, which claims recite limitations directed to the dimensions of the bone particles in the bone graft composition of the invention, the Examiner notes that the reference does not expressly teach specific quantitative dimensions for the bone particles used in the disclosed bone grafts.  However, it is the Examiner’s position that cutting or reducing bone samples to sizes or dimensions suitable for inclusion into bone grafts, and that see ¶[0020]), the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
Further with respect to the limitations recited in claims 28 and 29, which limitations are directed to the dimension of “truncated” bone particles, it is the Examiner’s position that such limitations are merely directed to a mixture of bone particles comprising particles of different sizes, and that such mixtures of bone particle sizes are encompassed by the reference’s disclosures as cited immediately above.  
	With respect to the limitation recited in claim 10 directed to bone shards or fluff being “branched, fragmented, or both,” the Examiner notes that the reference does not use such descriptors in connection with the harvested bone particles   However, neither the claims nor Applicant’s specification provide a precise definition of the terms used.  In the absence of any specific meaning intended by Applicant, it is the Examiner’s position that one of ordinary skill in the relevant art would interpret the meaning of the term consistent with its ordinary meaning to include pieces or, in the case of bone material, shards, of bone fragments, which particles, as disclosed by the reference, may be in any shape, particularly those that have been reduced in size.  In light of this interpretation, the bone particles disclosed in the cited references would meet this definition and read on the claim limitations in question, rendering them obvious.  
in vivo is an inherent property of the invention as taught by the reference.  Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with the compositions of Malinin ‘641, the burden of proof is upon Applicant to show an unobvious distinction between the structural and functional characteristics of the bone graft composition produced according to the claimed method and the formulation/methods of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
	With respect to claim 25, which claim recites a limitation directed to bone particles forming a “cellular bone matrix,” the Examiner notes that the cited references do not expressly characterize the disclosed bone implant material in such terms.  However, it is the Examiner’s position that the bone implant materials disclosed by the cited art, with particle sizes within the claimed ranges, the particles being at least partially decalcified, and being subject to compression according to the recited limitations of the method of the invention, would necessarily form a “matrix” consistent with the term as recited in claim 25, rendering it obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29 would have been obvious within the meaning of 35 USC § 103.
Claims 3 - 7 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Malinin ‘641, as applied in the above rejection of claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29, and further in view of Favinger, J., et al., RadioGraphics 35(3):  780 – 792 (2015) (“Favinger (2015)”).
The Invention As Claimed   
	The invention with respect to claim 1 is described above.  In addition, Applicant claims a method of making a bone graft composition comprising decalcified bone particles, wherein 3/the bone tissue was harvested from shafts of long bone or cortical tables of flat bones of a mammal, wherein 4/the bone tissue was harvested postmortem, or from surgically removed bone specimens, wherein 5/the mammal is one of a primate, an equine, a bovine, or a porcine, wherein 
The Teachings of the Cited Art 
	The disclosure of Malinin ‘641 is relied upon as set forth in the above rejection of claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29.  The reference does not disclose use of bone tissue harvested postmortem from donors.  The teachings of Favinger (2015) remedy that deficiency.
	Favinger (2015) discloses the use of allografts obtained from cadaveric donors to prepare implants for transplantation into living patients (see Abstract), wherein the use of allografts in patients with large-volume bone loss often preserves limb function, obviating amputation (see p. 781, 1st col., 1st para.), wherein osteochondral allografts consist of cadaveric bone, cartilage, and soft tissues that can be transplanted into living patients (see p. 781, 1st col., 2nd para.), wherein allografts are provided by cadaveric donors and procured within 24 hours of donor death (see p. 781, 1st col., 4th para.), and wherein allograft tissues are ideally transplanted within 21 days of procurement, and are cleaned extensively and can either be frozen or kept fresh at 4°C until they are needed, with fresh allografts providing the advantage that chondrocytes remain viable, which has been shown to improve graft survivorship (see p. 781, 2nd col., 1st para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bone implant materials comprising compressed, dehydrated, decalcified bone by a method comprising compressing the bone while hydrated from a first form to a second form, the bone being dried during compression, wherein the bone graft comprises an allograft for human implantation, according to the teachings of Malinin ‘641, wherein the allograft bone is derived 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 3 - 7 would have been obvious within the meaning of 35 USC § 103.
Claim 9 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Malinin ‘641, as applied in the above rejection of claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29, and further in view of Achour, A., et al., Materials 12:  3695 (9 November 2019) (“Achour (2019)”).
The Invention As Claimed 
The invention with respect to claim 1 is described above.  In addition, Applicant claims a method of making a bone graft composition comprising decalcified bone particles, wherein the dehydrated cortical bone tissue was  cut with a bone shard collector, plane, drill, lathe or similar device to form at least the bone shards or fluff of the bone particulates.
The Teachings of the Cited Art 
	The disclosure of Malinin ‘641 is relied upon as set forth in the above rejection of claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29.  The references do not disclose use of bone tissue that is obtained from dried cortical bone cut with a bone shard collector, plane, drill, lathe or similar device to form the elongated particulate bone, wherein the elongated particulate bone comprises bone strands or fluff.  The teachings of Achour (2019) remedy those deficiencies.
see Abstract), wherein a relatively simple method to obtain autologous particulate bone-grafting material is the removal from the retromolar region or the chin region by using bone scrapers or raspatories (see p. 2, 2nd para.), wherein it is possible to collect bone chips produced during implant site drilling, and to reuse them as bone-grafting material  (see p. 2, 3rd para.), wherein these bone chips consist of a mixture of cancellous bone chips, and cortical bone particles with high mechanical stability, recognizing that it is important not to disrupt or irreversibly damage these cells, as well as to preserve their vitality, and thus their regenerative potential, because this has a significant influence on the success of bone augmentation (see p. 2, 4th para.), wherein the factors that have an influence on surrounding bone during the preparation of the implant site and, in consequence, on the subsequent osseointegration of the implant, also affect the extracted bone chips given that the multifactorial process of energy input during machining of bones, for example by drilling, is very complex, and not directly assessable by a clinician, wherein, for a given instrument geometry, the input of mechanical energy into the bone tissue depends on the rotational speed and feed rate, and it is converted into cutting energy and frictional heat during drilling (see p. 2, 5th para.), wherein not only the drilling speed, but also other process parameters, affect the heat generation and mechanical stress, such as drilling feed rate, applied axial load, drilling depth, use of graduated versus one-step drilling, intermittent versus continuous drilling, as well as the properties of the drill itself, are likely to also have an impact in terms of temperature and mechanical load, such as drill bit geometry (shape, diameter, point angle), sharpness, drill material, and wearing, with the drill geometry influencing particle size and see p. 2, last para – p. 3, 1st para.), wherein the sizes of the bone chips produced by the different drills varied widely, with particles ranging in size from micrometers to millimeters in each sample (see p. 13, last para.; see also Figure 8), and wherein the mixture of large and small bone particles combines the respective advantages of the different particle sizes, where the osteoconductivity of the small particles combines with the osteogenicity and mechanical stability of the large particles (see p. 16, last para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bone implant materials comprising compressed, dehydrated, decalcified bone by a method comprising compressing the bone while hydrated from a first form to a second form, the bone being dried during compression, wherein the bone graft comprises an allograft for human implantation, according to the teachings of Malinin ‘641, wherein the bone particles are obtained using a bone drill, as taught by Achour (2019).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Achour (2019) to the effect that bone drill produce an advantageous mixture of particle sizes and geometries.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 9 would have been obvious within the meaning of 35 USC § 103.
Claim 17 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Malinin ‘641, as applied in the above rejection of 1, 2, 8, 10 – 12, 18, 19, and 25 – 29, and further in view of Malinin, T., et al., Implant Dentistry 18(5):  420 – 423 (2009) (“Malinin (2009)”), and Achour (2019).
The Invention as Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicant claims a method of making a bone graft composition wherein at least a portion of the bone particles are branched.
The Teachings of the Cited References 
	The teachings of Malinin ‘641 are relied upon as set forth in the above rejection of claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29.  The reference does not expressly disclose preparation of implants comprising micronized particles of bone with sizes greater than 50 mm, and with lengths of from 1 – 7 mm, wherein at least a portion of the elongated particulate bone are branched.  The teachings of Achour (2019), as set forth above, and Malinin (2009) remedy those deficiencies.
	Malinin (2009) discloses a comparison of freeze-dried cancellous and cortical particulate bone allograft using a non-human primate model (see Abstract), wherein the size of bone allograft particles is important in promoting bone regeneration, and freeze-dried allogeneic bone preparations induce bone regeneration faster than their frozen counterparts (see p. 420, 2nd col., 1st para.), wherein defects 9 to 10 mm in diameter and 15 mm in depth were filled with either cortical or cancellous particulate bone, 90 to 300 µm in size (see p. 421, 2nd para.), wherein bone
defects in the femur and the tibia of experimental animals were filled with freeze-dried cortical bone allografts with particle sizes of 1 to 2 mm, 800 to 500 µm, 500 to 300 µm, 300 to 90 µm, 250 to 125 µm, 125 to 106 µm, 106 to 75 µm, and 75 to 25 µm (see p. 422, 1st col.), wherein particles in the range of 300 to 90 µm produced rapid healing by direct ossification, while particles below 100 µm had a significantly reduced osteogenic potential, particles in the range of 75 to 25 µm failed to heal the defects altogether, and healing of defects packed with particles larger than see p. 422, 2nd col., 1st para.), wherein dental defects filled with either cancellous or cortical microparticulate bone with particle sizes between 90 and 300 µm induced active osteogenesis and were incorporated by direct ossification, with the size of the particulate graft is of importance because it allows for compacting of the graft while allowing for vascular ingrowth from the periphery of allograft-host interface, and that non-demineralized bone offers a biomechanical and chemical advantages (see p. 422, 3rd col., 5th para.), wherein bone particles in the specified size range of 90 – 300 µm induced osteoclast activity, as well as osteoblast activity, and they were rapidly vascularized and formed new bone (see p. 423, 1st col., 1st para.), and wherein this particle size selection allows not only for the rapid vascularization of grafted site but also for the leaching of bone morphogenetic proteins and other bone growth factors (see p. 423, 1st col., 2nd para.).
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare bone implant materials comprising compressed, dehydrated, decalcified bone, as taught by Malinin ‘641, wherein bone defects in test animals were filled with particles of cortical bone with particle sizes of 90 to 300 µm, wherein particles in the range of 300 to 90 µm produced rapid healing by direct ossification, as taught by Malinin (2009), and wherein the bone particles are obtained using a bone drill, as taught by Achour (2019).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Malinin (2009) to the effect that particles in the size of range of 90 to 300 µm used to repair dental defects induced active osteogenesis and were incorporated by direct ossification, with the size of the particulate graft allowing for compacting of the graft while also allowing for vascular ingrowth see p. 422, 3rd col., 5th para.), and by the further teachings of Achour (2019) to the effect that bone drill produce an advantageous mixture of particle sizes and geometries, which geometries would be reasonably expected to included branched particles of bone.   
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 13 - 17 would have been obvious within the meaning of 35 USC § 103.
10.	Claims 20 and 31 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Malinin ‘641, as applied to claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29 above, and further in view of US 10,821,004 to Schallenberger, M., et al., claiming priority to 30 June 2015 (“Schallenberger ‘004”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicant claims 20/a method of making a bone graft composition, wherein drying the partially decalcified hydrated bone particles comprises drying to between 10% and 6% residual moisture by weight
the composition comprises bone particles dried to a residual level of moisture between 10% and 6% residual moisture by weight, or less than 10% residual moisture by weight, 31/using freeze-drying, hypothermic dehydration, without freezing, or chemical dehydration prior to being cut.
The Teachings of the Cited Art 
	The disclosure of Malinin ‘641 is relied upon as set forth in the above rejection of claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29.  The references do not disclose use of bone tissue that is dried to a residual moisture level of from 2 – 10% wgt, or less than 10% residual moisture by weight, using freeze-drying, hypothermic dehydration, without freezing, or chemical dehydration 
	Schallenberger ‘004 discloses bone-based implants for bone fusion and bone regeneration where the implant is maintained in the desired compressed state upon implantation (see Col. 1, l. 66 – Col. 2, l. 2), wherein the bone materials in the implants can be exposed to drying or lyophilization conditions, and shaped and sized to specific dimensions to enhance entanglement and subsequent final product self-adhesion, flexibility, and compressibility (see Col. 2, ll. 23 – 27), wherein the residual moisture content of the product can be less than about 6% wgt (see Col. 2, ll. 29 – 31), wherein, following compression, the rehydrated product can return to its original shape of the product before dehydration (see Col. 2, ll. 34 – 36), wherein the bone materials can be cortical bone, cancellous bone, or combinations thereof, and the bone can be fully demineralized, partially demineralized, mineralized, or any combinations thereof, such that, when dehydrated, the bone-based implants can rehydrate in at least one aqueous liquid, such as water, saline, buffer, balanced salt solution, blood, bone marrow aspirate, plasma, or combinations thereof (see Col. 2, ll. 38 – 50), wherein bone-based implant materials are prepared by a process that includes cutting bone into bone fibers, then entangling the bone fibers in an aqueous solution to produce entangled fibers, which fibers are then are placed in a mold and dried (see Col. 2, ll. 64 – 67), wherein drying can include blowing gas through the containing device and removable components and/or subjecting the apparatus to reduced pressure, heating, lyophilization (under reduced pressure), or a combination of heating and vacuum, wherein the gas used can include nitrogen, helium, argon, and combinations thereof, the drying being performed under reduced pressure between about 1 Torr and about 740 Torr, see Col. 5, ll. 28 – 30), and wherein the process can include inserting the product into a void in a dehydrated state, after which the product is rehydrated, or the product can be rehydrated, compressed, and then inserted into a void in a hydrated state (see Col. 6, ll. 47 – 51).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bone implant materials comprising compressed, dehydrated, decalcified bone by a method comprising compressing the bone while hydrated from a first form to a second form, the bone being dried during compression, wherein the bone graft comprises an allograft for human implantation, according to the teachings of Malinin ‘641, wherein the bone particles are dehydrated to a residual moisture content of 10% weight, or less, as taught by Schallenberger ‘004.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference as to the shaping and insertion of implants comprising the bone material upon dehydration and rehydration to product a final implant device.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 20 and 31 would have been obvious within the meaning of 35 USC § 103. 
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1 – 3, 11, 18, and 19 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6, 11, and 13 of commonly assigned U.S. Patent No. 9,610,143 (“the ‘143 patent”), in view of Malinin ‘641.  The instant claims have been described supra.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
The identified claims of the ‘143 patent are directed to a method of making and using a bone graft composition] comprising decalcifying whole bone by contacting the bone with a decalcifying solution, wherein the bone comprises whole trabecular bone; applying force to compress the decalcified whole bone from a first form to a second form, the second form having a conical shape and compressed relative to the first form, wherein the bone is hydrated when compressed; drying the decalcified and compressed whole bone while maintaining compression, wherein, when dried, the bone substantially retains the second form, and wherein drying comprises hypothermically dehydrating the bone using hypothermic dehydration; and inserting the decalcified, compressed and dried whole bone at a post extraction tooth socket, wherein the decalcified bone in the first form defines empty trabecular spaces that are reduced or obliterated when the decalcified bone is compressed to the second form, and wherein, when rehydrated following insertion at the post extraction tooth socket, the decalcified bone decompresses to obliterate space between the decalcified bone and the tooth socket and the empty trabecular spaces allow vascular ingrowth and reossification, wherein the decalcified, compressed and dried bone comprises an allograft configured for human implantation, wherein the decalcified bone is 
The claims of the instant application are obvious variants over claims 1, 3, 5, 6, 11, and 13 of commonly assigned U.S. Patent No. 9,610,143 because it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of claims 1, 3, 5, 6, 11, and 13 of the ‘143 patent by decalcifying the bone particles for use in the  bone graft composition of the invention by contacting bone particles with a decalcifying solution, such as 1N HCl; citric acid, 5% to 20% w/v; 0.24M disodium or tetrasodium salts of EDTA in a balanced salt solution, saline, or water neutralized to a pH around 6.8 to 7.2 with NaOH, and a mixture of 5M EDTA and 5M citric acid (see ¶[0024]), wherein the bone particles of the dehydrated bone allograft, in the compressed form, is 20% to 80% decalcified, or is 50% to 60% decalcified (see ¶[0025]), because Malinin ‘641 discloses that the bone, when decalcified to the extent disclosed, is softened and, therefore, better able to be compressed during the practice of the method of preparation of bone graft material for subsequent implantation in a post extraction tooth socket.
Therefore, claims 1 – 3, 11, 18, and 19 are directed to an invention not patentably distinct from claims 1, 3, 5, 6, 11, and 13 of commonly assigned U.S. Patent No. 9,610,143, as set forth above.

In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement pursuant to 35 U.S.C. § 102(b)(2)(C) and 37 CFR § 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the Applicants or the patent owner can provide a statement pursuant to 35 U.S.C. § 102(c) and 37 CFR § 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.  Alternatively, 
Response to Applicant’s Arguments 
	The Examiner has considered Applicant’s arguments filed 21 January 2022, but does not find them persuasive.  Applicant argues, with respect to the obviousness rejection over Malinin ‘641, that “these allografts are merely micoparticulate bone preparations, not solid constructs.”  The Examiner respectfully disagrees.
	The Examiner would first note that the reference explicitly teaches that the bone particles used in the disclosed methods for preparation of bone graft material may comprise any desired size or shape (see ¶[0020]).  In addition, the Examiner in interpreting Applicant’s argument as indicating that the bone graft material disclosed in the reference is merely finely divided bone particles that are implanted directly into a bone defect site.  To the extent that this is a correct interpretation, it is the Examiner’s position that Applicant is placing undue emphasis on specific embodiments disclosed in the reference, and not to what the reference explicitly discloses, or suggests, when taken as a whole.  By way of example, Malinin ‘641 discloses a process wherein bone particles are dehydrated, decalcified, rehydrated, compressed from a first form to a second, and dried during compression (see, for example, Abstract).  Consequently, the process steps disclosed in the cited reference are essentially the same as those steps claimed by Applicant and would, therefore, necessarily result in “solid constructs,” contrary to Applicant’s assertion.
	The remaining arguments proffered by Applicant are largely predicated on the deficiencies addressed immediately above, and also fail to take into consideration the logical 
	As for the obviousness-type double patenting rejection over the claims of the ‘143 patent, it is the Examiner’s position that Applicant’s traversal of the rejection relies solely on alleged distinctions between the cited claims of that patent and the instant claims, and fails to take into consideration, or address, the combination of the disclosure of those claims with the teachings of Malinin ‘641, as set forth above.
	Consequently, Applicant’s arguments are unpersuasive, and claims 1 – 12, 17 – 20, 22 – 25, 27 – 29, and 31 stand rejected as obvious over the cited art.
NO CLAIM IS ALLOWED.
CONCLUSION
13.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619